 
Exhibit 10.1


SECURITIES OFFERED AND PURCHASED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “1933 ACT”), OR ANY STATE OR PROVINCIAL SECURITIES
ACTS AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THESE ACTS.  SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE
APPLICABLE PROVISIONS OF THE 1933 ACT, STATE OR PROVINCIAL SECURITIES ACT OR ARE
EXEMPT FROM SUCH REGISTRATION.  THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) OR BY ANY STATE OR
PROVINCIAL SECURITIES ADMINISTRATION OR REGULATORY AUTHORITY NOR HAS THE SEC OR
ANY STATE OR PROVINCIAL SECURITIES ADMINISTRATION PASSED UPON THE ACCURACY OR
ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.


CELSIUS HOLDINGS, INC.
NOTICE OF EXERCISING PURCHASE RIGHTS FOR SERIES B PREFERRED STOCK
AND SUBSCRIPTION AGREEMENT


TO:           CELSIUS HOLDINGS, INC. (the "Corporation")
  140 NE 4th Avenue, Suite C, Delray Beach, Florida 33483


CDS Ventures of South Florida, LLC (hereinafter referred to as the “Purchaser”)
hereby gives notice of the exercise of its right to purchase shares of the
Corporation’s Series B Preferred Stock pursuant to Section 2.1 of the Securities
Purchase Agreement between the Purchaser and the Corporation dated December 12,
2008.


In connection with the forgoing notice, the Purchaser hereby irrevocably
subscribes for and agrees to purchase from the Corporation, 2,000 shares of the
Corporation’s Series B  Preferred Stock for the total consideration $2,000,000
(Two Million Dollars) representing a subscription price of US $ 1,000.00 per
share.


EXECUTED by the Purchaser this 31st day of March, 2009


        /s/ William H. Milmoe___________________
William H. Milmoe, President
CDS Ventures of South Florida, LLC


REPRESENTATION OF PURCHASER:
1.  
The Purchaser represents that the Purchaser is an Affiliate of the Corporation.

2.  
The Purchaser represents that payment will be made as follows: $1 million within
5 business days and $1 million on or before May 1st, 2009.



_/s/ William H. Milmoe            
William H. Milmoe, President
CDS Ventures of South Florida, LLC


ACCEPTANCE:  The Corporation hereby accepts the above notice of exercise and
subscription.
.


CELSIUS HOLDINGS,
INC.                                                                                     Dated:                      March
31, 2009

 


Per:          /s/ Jan Norelid            
Jan Norelid, CFO

